Appeal from a judgment of the Albany County Court, rendered November 26, 1975, convicting defendant, upon a plea of guilty, of the crime of attempted rape in the first degree. At his sentencing defendant attempted to withdraw the plea of guilty to the crime of attempted rape in the first degree he had previously made in full satisfaction of an indictment charging him with attempted rape in the first degree and burglary in the second degree. While, pursuant to CPL 220.60 (subd 3), the County Court could in its discretion have permitted such a withdrawal, the denial thereof cannot be said to have constituted an abuse of discretion in the instant case (People v Cataldo, 39 NY2d 578; People v Tinsley, 35 NY2d 926). Nor do we find any merit in defendant’s contention that he was inadequately represented by his appointed counsel (People v Tomaselli, 7 NY2d 350; cf. People v Droz, 39 NY2d 457) or in any additional assertions. Judgment affirmed. Greenblott, J. P., Kane, Main, Herlihy and Reynolds, JJ., concur.